Citation Nr: 0535109	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition, to 
include an irregular heart beat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) which denied service connection for a heart 
condition, to include an irregular heart beat.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all available evidence that is necessary for an equitable 
disposition of the claim.  

2.  A current heart condition has not been shown by competent 
medical evidence to be etiologically related to service.  


CONCLUSION OF LAW

The veteran's current heart condition was not incurred in or 
aggravated by active service; nor can such condition be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a letter 
in January 2001 regarding his claim for service connection.  
This letter informed the veteran of the type of information 
and evidence necessary to establish entitlement to service 
connection for a heart condition.  The RO also sent the 
veteran VCAA notice letters during the pendency of his 
appeal, in October 2001 and February 2004, which again 
outlined what evidence and information was required to show 
entitlement to service connection.  

With regard to elements (2) and (3), the RO sent the veteran 
a letter in November 2000 indicating that VA had requested 
service medical records and advising the veteran that he 
should submit any evidence showing that his heart condition 
had been treated in service.  Additionally, the October 2001 
and February 2004 VCAA letters outlined the respective 
responsibilities of the veteran and VA in obtaining evidence 
and information, and explained that VA would help the veteran 
get such things as medical records or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in his 
possession was generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The November 2000 letter informed the veteran that he should 
send the RO evidence showing treatment of his heart condition 
since discharge and that he should also send any service 
medical records in his possession.  In addition, the October 
2001 and February 2004 VCAA letters informed the veteran that 
he could send information or evidence himself rather than 
having VA request it on his behalf, and informed him where to 
send such evidence.  These letters, read in their entirety, 
show that the veteran was adequately advised to submit 
evidence pertinent to his claim for service connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  Some notice in this 
case was provided after the initial denial.  The Court has 
held that such delayed notice is generally not prejudicial to 
a claimant.  Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005); Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Thus, the 
veteran has received all required notice.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

The RO has made several efforts to obtain the veteran's 
service medical records in this case.  The service department 
responded in December 2000 and January 2001 that there were 
no medical records for the veteran.  The RO also made a 
request to the National Personnel Records Center (NPRC) for 
service medical records and received a response in April 2001 
indicating that such records had been charged out to the Air 
Force correspondence section.  Based on the lack of medical 
evidence of a heart condition in service, the RO initially 
denied the veteran's claim for service connection in August 
2001, indicating that the claim would be reconsidered if the 
service medical records were located at a later date.  

The veteran indicated in his September 2001 notice of 
disagreement (NOD) that his service records were destroyed by 
the 1973 fire at the NPRC.  A response from the NPRC received 
in June 2003 confirmed that the veteran's service medical 
records were fire related and that there were no service 
medical records or Surgeon General's Office (SGO) records.  
The RO then made a NPRC request for inpatient clinical 
records from Dyess Air Force Base in 1960.  The response from 
NPRC was received in August 2003 and revealed that an 
investigation had been made but that no clinical records were 
found.  

Finally, the RO made a request for medical information from 
SGO records or morning reports of the veteran's unit.  The 
response received in December 2004 showed no SGOs, reiterated 
that SMRs were destroyed by fire, found no references to the 
veteran's health or hospitalization in his unit's morning 
reports, and noted that entrance and separation physical 
examinations were part of the SMRs destroyed by fire and 
could not be recreated.  

Based on these multiple requests and responses, the Board 
finds that the RO has satisfied its duty to assist the 
veteran in obtaining medical records from his military 
service and finds that there are no such records to be 
associated with the claims file.  

All known records of private and VA treatment have been 
associated with the claims file.  In February 2005 the 
veteran submitted a waiver statement indicating that he had 
no additional evidence to furnish.  

The veteran has not been afforded a VA examination to 
evaluate his heart condition.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that a heart condition may be 
related service.  In this regard the veteran has not reported 
a continuity of symptomatology since service, and there is no 
medical evidence relating a current heart condition to 
service.  Cf. Duenas v. Principi, 18 Vet App 512 (2004).  
Thus, the Board finds that a VA examination to determine 
whether or not the veteran's heart condition is the result of 
an injury or disease in service is not warranted.  38 
U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4).    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

In his claim for service connection, received by the RO in 
November 2000, the veteran stated that he had an irregular 
heart beat at his discharge in 1960 which had persisted since 
that time.  His son submitted a statement in January 2001 
which stated that his father first underwent heart surgery in 
1986 and had three other surgeries since that time.  

Records from Humana Hospital dated in October and November 
1985,reflect that the veteran had been admitted to another 
hospital approximately 72 hours earlier, after an acute 
myocardial infarction.  The veteran reported that he was a 
heavy smoker but reported being in good health most of his 
life.  He stated that he had had sharp pain in the left 
chest, radiating to both jaws and arms after a prowler tried 
to break into his house and he chased him around the block.  
The veteran underwent a cardiac catheterization and insertion 
of a temporary pacemaker in October 1985.  In that same month 
the veteran also had three vessel coronary artery bypass 
grafting.  In November 1985, it was reported that his "past 
history" was "noncontributory."

Reports from St. John's Hospital show the veteran underwent 
an emergent coronary end graft angiography with percutaneous 
transluminal coronary angioplasty of the left anterior 
descending graft in September 1994.  Hospital records show 
that later that month the veteran had a two-vessel 
aortocoronary bypass.  Although his medical history was 
recorded, there was no mention of a heart condition prior to 
1985.

VA outpatient treatment reports from December1994 to April 
2001 report a history cardiac arrhythmia, hypertension, 
coronary artery disease, ventricular tachycardia, myocardial 
infarction in 1985 and coronary artery bypass surgery in 1985 
and arthrectomy in 1994.  The VA treatment reports reflect 
that the veteran received continuing treatment for coronary 
artery disease, hypertension, and cardiac arrhythmia.  None 
of these VA outpatient treatment reports included an etiology 
opinion as to the veteran's heart condition.  

III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In light of the absence of service medical records in this 
case, the Board has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran has clearly demonstrated that he has a current 
heart condition as, in addition to the operations in 1985 and 
1994, the VA outpatient treatment reports reveal continuing 
treatment for coronary artery disease, hypertension, and 
arrhythmia.  Thus, the first element of the service 
connection claim is satisfied.  

The veteran contends that he had an irregular heartbeat at 
discharge.  It is unclear whether he is reporting that 
medical professionals told him he had an irregular heart 
beat, or that he believes he had an irregular heart beat.  If 
the latter, the veteran, as a lay person, is not competent to 
report a diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  If the former, he is not competent to report what a 
medical professional told him.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Although the veteran is capable of reporting symptoms, he is 
not competent to determine that he had an abnormal heart 
beat.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the absent service medical records, service 
connection could nonetheless be established if all the 
evidence, including that pertinent to service, established 
that the claimed heart condition began in service.  38 C.F.R. 
§ 3.303(d) (2005).

The record does not document a heart condition until 1985, 
approximately 25 years after service.  The fact that the 
veteran did not make complaints regarding, or seek treatment 
for his heart condition until 25 years after service, weighs 
against the finding of a nexus between the current condition 
and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).

There is no other competent evidence linking the current 
heart conditions to service.  Although the veteran has opined 
that the current conditions are related to an irregular heart 
beat in service, lay persons are not competent to express 
opinions as to medical causation.  Grottviet v. Brown.

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, including 
hypertension, if manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The first report of treatment for a heart condition in this 
case is 25 years after service.  Because it has not been 
shown that the veteran's heart condition, including 
hypertension, became manifested in the veteran to a degree of 
at least 10 percent within the year immediately following 
discharge, the Board cannot entertain a potential grant of 
service connection for the current heart condition on a 
presumptive basis.  

In the absence of competent evidence of a link between the 
current heart condition and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a heart condition, to 
include an irregular heart beat, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


